Citation Nr: 1113713	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  07-15 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for Type 2 diabetes mellitus, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1964 to June 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision that, in pertinent part, denied service connection for Type 2 diabetes mellitus.  The Veteran timely appealed.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, Type 2 diabetes mellitus is related to the Veteran's presumed Agent Orange exposure in service.


CONCLUSION OF LAW

Diabetes mellitus is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  


In view of the Board's favorable decision in this appeal for service connection for Type 2 diabetes mellitus, further assistance is unnecessary to aid the Veteran in substantiating his claim.  

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran contends that service connection is warranted on the basis that his current Type 2 diabetes mellitus is the result of exposure to herbicides in service.  

VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders:  AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes mellitus; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; Non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Absent affirmative evidence to the contrary, there is now a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii)).  Thus, a presumption of service connection arises for a Vietnam era Veteran (presumed exposed to herbicides, including Agent Orange) who later develops one of the conditions listed above.  

As previously noted herein, Type 2 diabetes is listed among the diseases presumed to be associated with Agent Orange exposure.  38 C.F.R. § 3.309(e).  The record reflects that the Veteran was first diagnosed with adult-onset diabetes mellitus more than one year after his military discharge from service.  

As such, the central matter to be determined in this case is whether the Veteran is entitled to a presumption of exposure to Agent Orange based on service in Vietnam during the Vietnam era.  If so, service connection for his diagnosed diabetes may be granted on the basis that the disorder is presumed to be the result of in-service Agent Orange exposure.  

"Service in the Republic of Vietnam" (during the period beginning on January 9, 1962, and ending on May 7, 1975) includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  See also VAOPGCPREC 7-93 ("Service in Vietnam" does not include service of a Vietnam era veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace.)

The U.S. Court of Appeals for the Federal Circuit has agreed with VA's interpretation of its regulations that "duty or visitation" in the Republic of Vietnam seems to contemplate actual presence on the landmass of the country.  Haas v. Peake, 525 F.3d 1168, 1186 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009).  Hence, a Veteran who never went ashore from ship on which he served in Vietnamese coastal waters is not entitled to a presumption of service connection for disabilities claimed as due to exposure to herbicides, including Agent Orange.  Id.

The Veteran's DD Form 214 reflects that he served in the U.S. Army.  His service personnel records reflect that he was awarded the Vietnam Service Medallion, and 
that the Veteran was assigned temporary duty in Vietnam in January 1968.  Indeed, the RO has conceded the Veteran's service in Vietnam based on his service personnel records.

A June 2005 medical record reflects that the Veteran has diabetes mellitus resulting from steroid use in treating a respiratory disability.

The evidence of record includes a January 2004 medical history questionnaire, in which the Veteran checked "yes" when asked whether he currently had diabetes; an assessment of erectile dysfunction in March 2005; an assessment of "history of steroid-induced diabetes," and an assessment of official Type 2 diabetes mellitus in June 2005; private medical statements, dated in October 2006 and in May 2007, indicating that the Veteran's Type 2 diabetes mellitus was secondary to Agent Orange exposure; a November 2006 medical opinion, stating that the Veteran's erectile dysfunction is due to low testosterone and his diabetes mellitus; a report of VA examination, dated in February 2007, indicating that the Veteran was found to have diabetes mellitus when hospitalized for shoulder surgery; and a May 2007 VA medical opinion, stating that the Veteran's Type 2 diabetes mellitus is secondary to Agent Orange exposure.  

The Board finds that the evidence in support of the Veteran's claim includes the Veteran's service award, his service personnel records, the Veteran's statements, and his current diagnosis of Type 2 diabetes mellitus.

The evidence cited above reflects two distinctive medical findings-one noting a history of steroid-induced diabetes mellitus, and the other associating the Veteran's current diabetes mellitus with exposure to herbicides in service.  Because each of the findings was conclusive and not supported by detailed rationale, the Board sought an expert medical opinion in February 2011 to address the question of etiology of the Veteran's Type 2 diabetes mellitus. 

In March 2011, the expert reviewed the Veteran's claims file and treatment records, and the medical opinions of record.  The expert commented that Type 2 diabetes mellitus usually has a multi-factorial origin, with both environmental and genetic factors contributing to its development.  The expert found that Agent Orange exposure did not cause immediate onset of diabetes mellitus because the Veteran's glucose levels were normal in 1995-i.e., 23 years after leaving military service, which is often the case.  The expert cautioned, however, that Agent Orange exposure as a causative role in the Veteran's development of diabetes mellitus cannot be excluded based solely on the timing of his diagnosis.

The expert added that the Veteran had several other features that might have put him at risk for developing diabetes mellitus-including obesity, age, and exposure to glucocorticoids; and that environmental exposures might also contribute to development of obesity, and function as an indirect mediator of diabetes risk.

It was indicated that, in June 2005, the Veteran was thought to have neuropathy, possibly secondary to Agent Orange exposure or to diabetes mellitus; and that the onset of neuropathy generally reflects long-standing disease (usually more than 10 years).  This evidence suggests that the Veteran may have already had diabetes mellitus for some time before 2005.  Alternatively, if the Veteran's neuropathy was due to Agent Orange exposure, this would contribute to increased risk of obesity (due to reduced activity) and, thus, diabetes mellitus.

The expert then addressed the role of glucocorticoids in this case, noting that the Veteran received intermittent glucocorticoid therapy and that most people tolerate glucocorticoid therapy without developing diabetes mellitus.  The expert noted that intermittent glucocorticoid treatment often can worsen glucose control in individuals who already have diabetes mellitus, and even lead to the development of frank diabetes mellitus in those who are predisposed to developing diabetes mellitus due to underlying dysfunction.  The expert opined that the Veteran may have already had undiagnosed diabetes mellitus before glucocorticoids were started, or he was at risk for developing high glucose levels on glucocorticoids due to underlying insulin resistance and/or deterioration of pancreatic beta cell function; and that the possibility that Agent Orange exposure may have contributed to putting the Veteran at risk to the effect of glucocorticoid therapy cannot be excluded.

In essence, the expert opined that exposure to herbicides in service could not be excluded as a contributing factor in the Veteran's development of Type 2 diabetes mellitus.  In support of the opinion, the expert noted that the Veteran's glucose levels remained elevated one month later after glucocoticoids were discontinued in 2005.  

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  The Veteran is entitled to a presumption of exposure to Agent Orange based on service in Vietnam during the Vietnam era.  While there is a suggestion in the medical evidence that diabetes mellitus was steroid induced, there is equally strong evidence to suggest that it was of unknown etiology or could very well be due to herbicide exposure in the Republic of Vietnam.  While evidence rebutting the presumption need only be "affirmative evidence to the contrary", it must be such that when considering the overall record and applying sound medical reasoning it leads to the conclusion that the disability  is not service related.  As noted by the medical expert, there is some suggestion that diabetes mellitus may have preceded the steroid therapy (as evidenced by the early onset of peripheral neuropathy which usually suggests longstanding disease).  The Board finds that the evidence is at least in equipoise.  Hence, service connection is warranted for Type 2 diabetes mellitus, when resolving all doubt in the Veteran's favor.  38 C.F.R. § 3.102.



ORDER

Service connection for Type 2 diabetes mellitus is granted.




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


